


Exhibit 10.1
COHERENT, INC.
2011 EQUITY INCENTIVE PLAN
TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS 
1.Grant of Restricted Stock Unit. The Company hereby grants to the Participant
an award of Restricted Stock Units (“RSUs”), as set forth in the Notice of
Grant, subject to the terms and conditions in this agreement (the “Agreement”)
and in the Company's 2001 Stock Plan (the “Plan”).
2.Company's Obligation. Each RSU represents the right to receive a Share on the
vesting date. Unless and until the RSUs vest, the Participant will have no right
to receive Shares under such RSUs. Prior to actual distribution of Shares
pursuant to any vested RSUs, such RSUs will represent an unsecured obligation of
the Company, payable (if at all) only from the general assets of the Company.
3.Vesting Schedule. The RSUs awarded by this Agreement will vest in the
Participant according to the vesting schedule specified in the Notice of Grant.
4.Forfeiture upon Termination as Service Provider. Notwithstanding any contrary
provision of this Agreement or the Notice of Grant, if the Participant
terminates as a Service Provider for any or no reason prior to vesting, the
unvested RSUs awarded by this Agreement will thereupon be forfeited at no cost
to the Company.
5.Payment after Vesting. Any RSUs that vest in accordance with paragraph 3 will
be paid to the Participant (or in the event of the Participant's death, to his
or her estate) in Shares, provided that to the extent determined appropriate by
the Company, the minimum statutorily required federal, state and local
withholding taxes with respect to such RSUs will be paid by reducing the number
of vested RSUs actually paid to the Participant.
6.Payments after Death. Any distribution or delivery to be made to the
Participant under this Agreement will, if the Participant is then deceased, be
made to the administrator or executor of the Participant's estate. Any such
administrator or executor must furnish the Company with (a) written notice of
his or her status as transferee, and (b) evidence satisfactory to the Company to
establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.
7.Rights as Stockholder. Neither the Participant nor any person claiming under
or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to the Participant or Participant's broker.
8.Grant is Not Transferable. Except to the limited extent provided in paragraph
6, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.
9.Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
10.Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to the Participant (or his or
her estate), such




--------------------------------------------------------------------------------




issuance will not occur unless and until such listing, registration,
qualification, consent or approval will have been effected or obtained free of
any conditions not acceptable to the Company. The Company will make all
reasonable efforts to meet the requirements of any such state or federal law or
securities exchange and to obtain any such consent or approval of any such
governmental authority.
11.Plan Governs. This Agreement and the Notice of Grant are subject to all terms
and provisions of the Plan. In the event of a conflict between one or more
provisions of this Agreement or the Notice of Grant and one or more provisions
of the Plan, the provisions of the Plan will govern.
By your signature and the signature of the Company's representative below, you
and the Company agree that this Award is granted under and governed by the terms
and conditions of the Plan and this Agreement. Participant has reviewed the Plan
and this Agreement in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Agreement and fully understands all
provisions of the Plan and this Agreement. Participant hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and this Agreement.
Participant further agrees to notify the Company upon any change in the
residence address indicated below.
PARTICIPANT:
 
COHERENT, INC.
 
 
 
 
 
 
 
 
 
 
 
 
________________________________
 
________________________________
 
 
Signature
 
By:
 
 
 
 
 
 
 
 
 
 
 
 
________________________________
 
________________________________
 
 
Print Name
 
Title:     
 
 
 
 
 
 
 
 
 
 
 
 
Date: ___________________
 
Date: _________________________
 
 
 
 
 
 
 







